Citation Nr: 1326055	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  10-04 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to disability ratings higher than 30 percent from March 6, 2007, and 70 percent from October 1, 2012, for post-traumatic stress disorder (PTSD) with major depressive disorder.

2. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Christopher Loiacono of The National Veterans Disability Advocates, LLC


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to May 1994.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Denver, Colorado Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In an April 2008 rating decision the RO granted, effective March 6, 2007, service connection for PTSD with major depressive disorder and assigned a 30 percent disability rating.  In a January 2013 rating decision the RO increased the rating for PTSD with major depressive disorder to 70 percent effective October 1, 2012.  The Veteran has continued her appeal and is seeking ratings higher than those assigned.

In the January 2013 rating decision the RO also granted a total disability rating based on individual unemployability (TDIU), effective October 1, 2012.  VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  38 C.F.R. § 4.16 (2012).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) indicated that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Veteran contends and some clinicians have indicated that her PTSD with major depressive disorder made her unemployable from 2008, 2007, or possibly earlier.  Thus in this case the record raises the issue of entitlement of unemployability over the period for which the Veteran has appealed for higher ratings.  The Board will consider the issue of unemployability as part of the increased rating claims.

In May 2013 the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.

The Board has reviewed both the Veteran's paper claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.


FINDINGS OF FACT

1.  From March 6, 2007, the Veteran's PTSD and major depressive disorder have produced occupational social impairment with deficiencies in most areas, including work, family relations, and mood, due to such symptoms as near-continuous depression and anxiety, intermittent panic attacks and suicidal ideation, impaired ability to function independently and effectively, and difficulty in adapting to work or other stressful circumstances.

2.  The Veteran's PTSD and major depressive disorder have not produced total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.

3.  From March 6, 2007, the Veteran's PTSD and major depressive disorder have made her unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From March 6, 2007, the Veteran's PTSD with major depressive disorder has met the criteria for a 70 percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Codes 9411, 9434 (2012).

2.  The Veteran's PTSD with major depressive disorder has not met the criteria for a disability rating higher than 70 percent disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Codes 9411, 9434.

3.  From March 6, 2007, the Veteran's PTSD with major depressive disorder has met the criteria for a total disability rating based on individual unemployability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran with VCAA notice in letters issued in March 2007 and April 2009.  In those letters the RO addressed the information and evidence necessary to substantiate claims for service connection.  The RO informed the Veteran how VA assigns disability ratings and effective dates.  The letters also addressed who was to provide the evidence.

In the May 2013 Travel Board hearing the Veteran was assisted by a representative from The National Veterans Disability Advocates.  The undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

The Veteran's claim file (including information on paper and in electronic form) contains service treatment records, records of post-service treatment and examinations, statements from the Veteran, and a transcript of the May 2013 hearing.  The Veteran has had VA mental health examinations performed by qualified mental health clinicians who reviewed the Veteran's claims file.  The examiners explained their findings and conclusions.  The examinations and examination reports are adequate for the purpose of considering the appropriate ratings for the Veteran's disability.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate her claim, as well as the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of her claim on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Ratings

The Veteran contends that her PTSD with major depressive disorder warrants ratings higher than the ratings that have been assigned, which are 30 percent from March 6, 2007, and 70 percent from October 1, 2012.  She also essentially contends that during part or all of the period for which she appeals the ratings, her PTSD with major depressive disorder made her unemployable and thus warranted a TDIU.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will consider the evidence addressing the entire period since the March 6, 2007, effective date of service connection, and will consider whether higher ratings are warranted for any period.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The rating schedule provides for evaluating mental disorders such as PTSD and major depressive disorder under a General Rating Formula for Mental Disorders, which follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
   ..................................................... 30 percent

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication  ............................. 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication  ................................ 0 percent

38 C.F.R. § 4.130.

In treating and evaluating mental disorders, mental health professionals sometimes assign a Global Assessment of Functioning (GAF) score.  The GAF scale is a scale of psychological, social, and occupational functioning a hypothetical continuum of mental health and illness.  It is provided in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations.  Clinicians have assigned the Veteran GAF scores of 45 through 55.  GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores of 41 to 50 are for serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social, occupation, or school functioning (e.g., no friends, unable to keep a job).  DSM-IV.

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  In the Veteran's case service connection is established for one disability, which is described as PTSD with major depressive disorder.  In cases in which there is only one such disability, that disability must be ratable at 60 percent for a TDIU to be assigned.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

The record contains evidence regarding the manifestations and effects of the Veteran's psychiatric disorders through the relevant period.  Records of mental health treatment and evaluations of the Veteran from 2005 forward contain diagnoses of PTSD and major depressive disorder.  In VA treatment in December 2004 for low back pain the Veteran also related having depression and stress.  She indicated that she needed to, but could not afford to, refill her prescription for medication for depression.  She stated that she had a new job as a mortgage loan officer, to be paid on commission, but that due to a number of circumstances she was homeless and had left her child in her mother's care.  In a February 2005 VA mental health assessment the Veteran reported reexperiencing traumatic events and having avoidance and arousal symptoms.  A VA clinician observed that the Veteran's mood was anxious and depressed.  The clinician listed diagnoses of PTSD and major depression, and assigned a GAF score of 50 to 55.  Medications to address depression and sleep impairment were prescribed.  In a November 2005 mental health treatment note the Veteran indicated that she was looking for stable employment.

Notes from VA treatment in February 2007 reflect the Veteran's reports of ongoing depression and anger.  A clinician found that the Veteran was depressed, that she had disorganization of thoughts, and that her ability to concentrate was greatly diminished.

A February 2007 application for medical leave indicated that the Veteran had last worked on February 2, 2007.  In February 2007 R. V., M.D., a VA psychiatrist who was treating the Veteran, completed forms regarding her psychiatric condition.  Dr. V. stated that since approximately October 2006 the Veteran had a chronic condition requiring treatment.  He described the condition as recurrent major depression.  He indicated that her condition was manifested by depressed mood, sleep disturbance, anger, rage, and inability to maintain employment.   He assigned a GAF score of 45.  He stated that she was currently incapable of employment.  He indicated that she was to be seen at least weekly and treated with prescription medication and psychotherapy.  He certified that she was unable to perform work of any kind.  He indicated that he did not know when to expect improvement in the Veteran's capabilities.

On March 6, 2007, the RO stamped as received the Veteran's claim for service connection and VA disability compensation for PTSD and depression.  The Veteran reported traumatic and distressing experiences in 1992 and a history since then of anger, anxiety, difficulty sleeping, and self-destructive behavior.  She indicated that she became angry easily and lost control very easily.  She stated that she was not able to work.

In VA treatment of the Veteran in March 2007 Dr. V. found problems with depression and anxiety, and noted that the Veteran was not psychotic or suicidal.  The Veteran had intrusive thinking but no delusions or hallucinations.  Dr. V. adjusted the doses of medications.

On VA mental health examination in April 2008 the Veteran reported ongoing VA mental health treatment including medication.  She related crack cocaine abuse, with a history of detoxification treatment but ongoing use.  She stated that from 1995 to 2005 she worked in the mortgage lending industry.  She indicated that she began as a receptionist and became a loan underwriter paid on commission, and that she left on her own following deterioration of her mental status.  She reported that she was homeless and unemployed.  She related feeling overwhelmed, on edge, and easily tearful.  She denied having panic attacks.  She indicated having felt suicidal on and off.  She stated that she had not made any deliberate suicide attempts, but that she had been hospitalized for an accidental medication overdose.  She reported having auditory hallucinations.

The examiner observed that the Veteran was easily distracted and had impaired concentration and short term memory.  The Veteran had a depressed mood and restricted affect.  The examiner concluded that the Veteran had chronic symptoms of PTSD to a mild to moderate degree.  The examiner stated that the Veteran's condition had been exacerbated by post-service events including legal charges, a family death, and losses of homes and jobs.  The examiner expressed the opinion that it was as likely as not that the Veteran's depression was 50 percent due to PTSD and 50 percent due to the other crises she had experienced.  The examiner indicated that the Veteran's high level of distractibility was likely due to her daily crack cocaine use.  The examiner expressed the opinion that the Veteran's crack cocaine abuse was not related to her military service.  The examiner opined that the Veteran's PTSD and depression by themselves, apart from the substance abuse, produced occupational and social impairment with occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, but did not make her unemployable.  The examiner stated that the GAF score based only on PTSD and major depressive disorder was 55, and that the GAF score based on those disorders and crack cocaine abuse was 45.

In an April 2008 statement the Veteran wrote that she had experienced symptoms of PTSD and major depression since 1992, and that over the years and with other events in her life she had become increasingly depressed and angry.  She stated that in 2005 she gave up hope and began using crack cocaine, to which she became addicted.  She reported that in January 2008 she was medically released to return to employment, but that she had not been able to maintain employment.  She stated that she struggled daily with depression, anger, and lack of motivation.  She indicated that her child was living with her mother and that she was staying temporarily with a friend.

In January 2009 the Veteran asserted that her psychiatric illness made her unable to sustain full time or part time employment.  She noted that due to stress she had no set sleep pattern, and that she was socially withdrawn and afraid to attend social events or work meetings.  She indicated that in September and October 2008 she worked part time in a fast food restaurant but had to leave due to issues with transportation and childcare and due to her distractibility, inability to concentrate on tasks, depression, lack of motivation, and loss of energy.  The Veteran stated that she and her child had been living with family members and friends since 2004.  In February 2009 the Veteran asserted that the 30 percent rating assigned for her PTSD with major depressive disorder did not take into account the extent of her social and industrial impairment.

In January 2010 the Veteran wrote that the effects of her psychiatric disability produced social and occupational impairment on a daily basis.  She stated that her impaired concentration and memory caused her problems completing tasks in home and work settings.  She indicated that she could not tolerate being around people, and that as a result she had not been employed since 2009.

In VA treatment in 2010 the Veteran related ongoing depression and sleep problems.  In February she stated that she lacked energy and motivation and did not want to get out of bed.  She reported that she and her son lived at her mother's house, while her mother was staying at the house of and caring for the Veteran's grandmother, who had Alzheimer's disease.  The treating clinician observed that the Veteran was oriented but disheveled, with a dysphoric mood.  Speech and thought were normal.  In June she reported that she and her son had moved into an apartment.  In November 2010 a treating clinician assigned a GAF score of 55.

In VA treatment in March 2011 the Veteran indicated that she and her son were living in her mother's house.  In May 2011 the Veteran reported having increased anxiety and having panic attacks.

In a May 2011 statement the Veteran indicated that she was unable to sleep at night and that she slept excessive hours during the day.  She stated that anxiety, impaired concentration, and anger issues made her unable to maintain employment.  She indicated that she felt suicidal but motivated to carry on for the sake of her child.  A treating clinician noted that the Veteran was not psychotic or suicidal.  The clinician assigned a GAF score of 45.  In June 2011, the Veteran sought substance dependence treatment.  A clinician assigned a GAF score of 45.

In June 2011, a VA social worker who treated the Veteran completed a mental impairment questionnaire about the Veteran's condition.  The social worker indicated that the Veteran's diagnoses were major depression, PTSD, and cocaine abuse.  The social worker indicated that medications for mental disorders caused fatigue.  The social worker assigned a GAF score of 45.  Testing results were consistent with moderate to severe PTSD and severe depression.  The social worker indicated that the Veteran had impaired impulse control, persistent mood disturbances, and ingrained maladaptive behavior.  The social worker did not find that the Veteran had suicidal thoughts, hallucinations, or illogical thinking.  The social worker found that the Veteran was unable to function in a work setting or maintain a structured schedule.

On VA mental disorders examination in August 2011 the Veteran reported ongoing PTSD and depression.  She stated that with decreased drug use and increased therapy she had worsening, daily intrusive thoughts.  She indicated that she avoided people and isolated herself in her mother's home most of the time.  She reported having irritability and angry outbursts, and trying to avoid conflict with her child.  She reported passive suicidal thoughts and vague thoughts of taking an overdose.  She stated that she had not done any significant work over the preceding four years.  She indicated that she had not worked since 2007 except for a one to three month job in fast food in 2010 and a four to six month job in a sandwich shop in 2010.  She stated that at the fast food job she felt anxious and overwhelmed and that at the sandwich shop job she had difficultly remaining focused and forgot to complete simple tasks.

The examiner found that the Veteran was cooperative.  Her speech was within normal limits but had some tangentiality.  Her affect was mixed, both euthymic and mildly anxious.  She was oriented, but had impaired memory and concentration.  She was unable to complete serial sevens, she was easily distracted, and her insight and judgment were poor.  The examiner listed diagnoses of PTSD, major depressive disorder, and polysubstance abuse.  The examiner indicated that the polysubstance abuse was not related to military service, but that it potentially was secondary to PTSD.  The examiner assigned a GAF score of 50.  The examiner stated that the Veteran's PTSD and major depressive disorder produced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In VA treatment in August 2011 Dr. V. adjusted medications for PTSD, depression, anxiety, and sleep problems.  Dr. V. assigned a GAF score of 45.

On October 1, 2012, Dr. V. completed a questionnaire about the Veteran's psychiatric impairment.  Dr. V. assigned a GAF score of 45 based on the Veteran's PTSD.  Dr. V. stated that the Veteran had difficulty functioning in social and occupational settings.  He checked spaces indicating that she had deficiencies in family relations, work, mood, and judgment.  He also indicated that she had suicidal ideation, difficulty adapting to stressful circumstances, and depression affecting her ability to function independently, appropriately, and effectively.  He reported that her memory, concentration, organizational abilities, and capacity to interact with others were mildly to markedly limited.  He commented that she had difficulty with anxiety and panic attacks, and had days when she could not leave her home.  He estimated that her impairments would cause her to be absent from work more than three times a month.  He expressed the opinion that she was not able to work in any capacity, and that her limitations had been at the present level since May 1, 2008.

In the May 2013 Travel Board hearing the Veteran indicated that her psychiatric disorders made her very impaired from 2008 and even further back.  She stated that she had anxiety, problems with her memory, and difficulty getting along with people.  She related that she had mood swings and problems with anger and that she yelled frequently.  She stated that she had depression, was tearful two or three times a day, and had suicidal ideation.  She reported that she had anxiety attacks two or three times a week.  She indicated that treatment included daily psychiatric medications.  She reported that her most recent full time job was in 2005.  She stated that she last worked in around 2008 to 2010.  She indicated that at that time she worked at a fast food restaurant for about a month and later worked briefly in a sandwich shop run by family friends.  She stated that she was too forgetful and could not handle those jobs.  She indicated that she lived with her mother.

In June 2013 private psychologist J. L. R., Ph.D., examined the Veteran.  Dr. R. reported having reviewed records of the Veteran's mental health treatment.  The Veteran reported having anxiety, tension, panic attacks, and vegetatively depressed moods.  Dr. R. found that the Veteran's abstract thinking ability appeared intact, and that her affect was somewhat labile.  The Veteran's speech was somewhat pressured.  There was no evidence of hallucinations.  Dr. R. concluded that the Veteran had PTSD, and he assigned a GAF score of 48.  He described her psychopathology as moderate to severe.  He found that she had a history of polysubstance abuse that was in remission for a couple of years.  He opined that her past substance abuse began as an attempt to cope with stresses, and that she would have had her current mental disorders even if she had not had any substance abuse.  Dr. R. found that the Veteran's psychological impairment made her incapable of sustained competitive employment.  He expressed the opinion that her symptoms were as disabling in May 2008 as they were in October 2012.  He opined that her disabilities prevented competent work as far back as May 2008 and even further back.
      
The treatment records and examination reports and the statements from the Veteran tend to show that by 2007 and since the Veteran's PTSD and major depressive disorder have produced occupational and social impairment with deficiencies in most areas.  She has had deficiencies in work such that she did not hold full time employment and did not sustain part time employment.  She has had deficiencies in family relations including having outbursts of anger toward family members, isolating herself from family members, and having periods of leaving her child in her mother's care.  She has had chronic and persistent deficiencies in mood, particularly depression and anxiety.  Intermittently she has had suicidal ideation.  She has had some panic or anxiety attacks.  She has had depression with a persistence that at least approaches continuous.  Her depression combined with her anxiety has impaired her ability to function independently, appropriately, and effectively.  She has had difficulty adapting to a work setting or other stressful circumstances.  Overall, her psychiatric impairment from 2007 forward has been reasonably consistent with the criteria for a 70 percent rating.  The Board grants for her PTSD with major depressive disorder a 70 percent rating from the March 6, 2007, effective date of service connection.

The Veteran's PTSD and major depressive disorder have not met the rating schedule criteria for a rating higher than 70 percent, that is, a 100 percent rating.  From 2007 forward neither the Veteran's accounts nor clinicians' observations have indicated that she has total occupational and social impairment or that she has grossly impaired thought or communication, persistent delusions or hallucinations, grossly inappropriate behavior, or any of the types or extent of symptoms or impairment described in the criteria for a 100 percent rating.

Having granted a 70 percent rating from March 6, 2007, the Board will consider the issue of unemployability over the period from that date forward (until the time the RO granted TDIU as of October 1, 2012).  The assembled evidence indicates that the Veteran did not sustain substantially gainful employment during that period, and that her occupational impairment was driven by her psychiatric disability.  Some clinicians who have treated or examined the Veteran have concluded her psychiatric disability has made her unemployable, and that this has been the case from 2008, 2007, or earlier.  The opinion of the VA clinician who examined the Veteran in 2008 and found that her service-connected disorders did not make her unemployable is at least balanced by the views of Dr. V., a treating VA social worker, and Dr. R.  Clinicians have provided different views as to whether the Veteran's substance abuse has been due to her PTSD and major depressive disorder.  In either case, some clinicians have found the Veteran to be psychiatrically unemployable even during periods before and after her periods of heavy substance abuse.  When all of the evidence is considered, the evidence tends to support the assignment of a TDIU from March 6, 2007, the date of service connection for PTSD and major depressive disorder.













[Continued on Next Page]
ORDER

From March 6, 2007, a 70 percent disability rating for PTSD with major depressive disorder is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a disability rating higher than 70 percent for PTSD with major depressive disorder is denied.

From March 6, 2007, a total disability rating based on individual unemployability is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


